246 S.E.2d 91 (1978)
37 N.C. App. 425
Doris PREVETTE
v.
WILKES GENERAL HOSPITAL, INC.
No. 7723SC499.
Court of Appeals of North Carolina.
August 1, 1978.
*92 Moore & Willardson by Larry S. Moore and John S. Willardson, North Wilkesboro, for plaintiff appellant.
Mitchell, Teele & Blackwell by H. Dockery Teele, Jr., Valdese, for defendant appellee.
PARKER, Judge.
The sole question presented by this appeal is whether the court erred in submitting the issue of contributory negligence to the jury. We find no error and accordingly affirm.
In determining the sufficiency of the evidence to justify the submission of an issue of contributory negligence to the jury, we must consider the evidence in the light most favorable to the defendant and disregard that which is favorable to the plaintiff. Boyd v. Wilson, 269 N.C. 728, 153 S.E.2d 484 (1967); Wilson v. Camp, 249 N.C. 754, 107 S.E.2d 743 (1959); 9 Strong's N.C. Index 3d, Negligence § 34. "If different inferences may be drawn from the evidence on the issue of contributory negligence, some favorable to plaintiff and others to the defendant, it is a case for the jury to determine." Bell v. Maxwell, 246 N.C. 257, 261-62, 98 S.E.2d 33, 36 (1957).
The evidence in the present case discloses that such defects as may have existed in the ramp were all of a nature which should have been readily apparent to anyone who looked to see what was there to be seen. The evidence also shows that plaintiff had used the ramp many times and had had the opportunity to be thoroughly familiar with it before her fall. "Slight depressions, unevenness and irregularities in outdoor walkways, sidewalks and streets are so common that their presence is to be anticipated by prudent persons." Evans v. Batten, 262 N.C. 601, 602, 138 S.E.2d 213, 214 (1964). *93 Plaintiff, as an invitee, had the duty to see that which could be seen in the exercise of ordinary prudence, and to use reasonable care to protect herself. Brady v. Coach Co., 2 N.C.App. 174, 162 S.E.2d 514 (1968). Plaintiff testified that she "did not pay any attention to the ramp that day." This evidence, if it did not compel, was clearly sufficient to support a jury finding that plaintiff's own negligence was a proximate cause of her injuries. Plaintiff may not justly complain that the jury was permitted to make that finding.
No error.
VAUGHN and WEBB, JJ., concur.